Citation Nr: 1550709	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a low back disorder. 



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal consists of a paper claims file and documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  The documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.  

The Board notes that the Veteran also filed a notice of disagreement (NOD) with the June 2011 rating decision regarding his application to reopen claims for service connection for asthma and bilateral hearing loss.  In a February 2014 rating decision, the RO granted service connection for bilateral hearing loss.  That grant of service connection constitutes a full award of the benefits sought on appeal.  Therefore, the bilateral hearing loss issue is no longer on appeal, and no further consideration is necessary.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Additionally, at an informal hearing before a Decision Review Officer (DRO) at the RO in January 2014, the Veteran withdrew the claim for service connection for asthma.  Moreover, the Veteran did not perfect the appeal by filing a substantive appeal (VA Form 9 or equivalent).  Therefore, that issue is also not on appeal, and no further consideration is needed.

The underlying merits of the claim for service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied the Veteran's application to reopen a claim for service connection for a low back disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of the decision.   

2.  The evidence received since the February 2009 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied the application to reopen the claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the February 2009 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. Shade, 24 Vet. App. at 118.

In this case, in a March 2006 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder.  In particular, the RO notes that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a low back disorder.  There was also no evidence that a current disorder existed.  The Veteran was notified of the decision and of his appellate rights in March 2006.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the March 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).   

The Veteran sought to reopen the claim for service connection for a low back disorder in May 2008.  In a November 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.  Additional medical records were received prior to the expiration of the appeal period, and in a February 2009 rating decision the RO again determined that new and material evidence had not been submitted to reopen the previously denied claim.  The RO acknowledged that the additional private medical records showed that the Veteran had been seen for a low back strain.  However, the RO found that there was no evidence showing that the Veteran developed a low back strain during service or that his recent low back strain was due to service.  The Veteran was notified of the decision and of his appellate rights in February 2009.  He did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the February 2009 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2008).   

The evidence received since the February 2009 rating decision includes the Veteran's statements; a January 2014 VA examination report; an April 2014 VA medical opinion; a February 2014 medical statement from Dr. P.M.; private medical records from Dr. G.U. dated from March 2011 to April 2011; private medical records from Dr. B.S. dated from March 2011 to May 2011; private medical records from Dr. P.M. dated in December 2010; and March 2011 electromyography, x-ray, and MRI findings.

The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.  In particular, the February 2014 medical opinion provides evidence of a relationship between the Veteran's current low back disorder and his military service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus, 3 Vet. App. at 513.  The evidence relates to a previously unestablished element necessary to establish entitlement to service connection and raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for a low back disorder is reopened.  See 38 C.F.R. § 3.156(a) (2015).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board notes that there are conflicting medical opinions of record.  In this regard, a January 2014 VA examiner opined that the Veteran's current low back disorder was less likely than not related to lifting heavy objects as a field wireman in service.  He based his opinion, in part, on the fact that the Veteran's separation examination was normal and that his post-service employment may have exposed him to strenuous activities that could have resulted in a back strain.  However, the Veteran has denied any post-service trauma to his back.  

In an April 2014 addendum opinion, the VA examiner opined that the Veteran's current low back disorder was less likely than not incurred in or caused by the claimed in-service injury.  In rendering the opinion, the examiner relied in part on the absence of medical records documenting an in-service injury.  However, a January 1975 radiology consultation request noted paravertebral muscle spasm and pain over the LS-1 joint.  Moreover, the examiner noted that the Veteran's low back pain with persistent bilateral radicular symptoms did not manifest until after 2002, yet there are private treatment records dated prior to 2002 documenting complaints of back pain.  

In addition, a February 2014 private medical opinion indicated that "the only plausible reason to have such an advanced disease to the spine is from his accident in the military."  However, no further rationale was provided.  Indeed, the physician did not discuss the fact that the Veteran's separation examination was normal or that treatment records document varying reports of onset.  See e.g. May 2008 treatment record noting a duration of 10 years; a July 2002 treatment records noting an onset one day earlier.

Based on the foregoing, the Board finds that an additional medical opinion is needed that is based on accurate factual premise and supported by adequate rationale.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The Veteran has claimed that he sustained an injury this back lifting heavy reels of wire and equipment while performing his duties as a field wireman.  He reported that he sought treatment for the low back injury in 1975 while stationed in Germany.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

The examiner should state whether it is at least as likely as not that the Veteran has a low back disorder related to his military service.  In rendering this opinion, he or she should discuss the January 1975 radiology consultation request noted paravertebral muscle spasm and pain over the LS-1 joint.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


